DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al (DE 39 25 035 A1, hereinafter Reisinger) in view of Clarke (US 4,765,103).
Regarding claim 1, Reisinger discloses (see Reisinger Figure 1, and the Annotated Figures 2 and 3) a greenhouse panel joiner comprising:
a first circular tube (12’ Figure 1; Annotated Figure 2);
a middle tube (16 Figure 1; Annotated Figure 2);
a second circular tube (12, Figure 1; Annotated Figure 2);
a first panel receiving opening (Annotated Figure 2);
a second panel receiving opening (Annotated Figure 2);
the first circular (12’) tube further comprising a first pair of filleted edges (Annotated Figure 3);
the second circular tube (12) further comprising a second pair of filleted edges (Annotated Figure 3);
the middle tube (16) further comprising a first tangent intersection point and a second tangent intersection point (Annotated Figure 3);
the first circular tube (12’) being connected to the middle tube (16) by the first tangent intersection point (Annotated Figure 3);
the second circular tube (12) being connected to the middle tube (16) by the second tangent intersection point (Annotated Figure 3);

the second panel receiving opening traversing along the second circular tube (Annotated Figure 2);
the first pair of filleted edges being delineated by the first panel receiving opening (Annotated Figures 2 and 3);
the second pair of filleted edges being delineated by the second panel receiving opening (Annotated Figures 2 and 3);
the first tangent intersection point and the second tangent intersection point being diametrically opposed of each other (Annotated Figure 3);
the first pair of filleted edges being positioned opposite of the first intersection point (Annotated Figure 3);
the first tangent intersection point being linearly positioned in between the first pair of filleted edges and the second tangent intersection point (Annotated Figure 3);
the second pair of filleted edges being positioned opposite of the second intersection point (Annotated Figure 3);
the second tangent intersection point being linearly positioned in between the second pair of filleted edges and the first tangent intersection point (Annotated Figure 3); and
the first circular tube, the second circular tube and the middle circular tube each being flexible (the panel joiner is made from an extruded plastic, and plastic is known to be flexible; see page 14, ¶ 274 of the translated version of Reisinger).
Reisinger does not teach that the middle tube is circular.

It would be prima facie obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to have modified Reisinger as taught by Clarke, to provide a panel joiner with a middle tube that is circular in order to introduce a support means into the middle circular tube. 
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    539
    675
    media_image1.png
    Greyscale

Annotated Figure 2

    PNG
    media_image2.png
    296
    391
    media_image2.png
    Greyscale

Annotated Figure 3
Regarding claim 5, Reisinger further discloses the first circular tube comprising a first input base and a first output base (Annotated Figure 4 below);
the middle circular tube comprising an input base and an output base (Annotated Figure 4);
the first input base being parallelly positioned to the input base (Annotated Figure 4);
the first output base being parallelly positioned to the output base (Annotated Figure 4).


    PNG
    media_image3.png
    581
    666
    media_image3.png
    Greyscale

Annotated Figure 4
Regarding claim 6, Reisinger further discloses the second circular tube comprising a second input base and a second output base (Annotated Figure 4);
the middle circular tube comprising an input base and an output base (Annotated Figure 4);
the second input base being parallelly positioned to the input base of the middle circular tube (Annotated Figure 4);
the second output base being parallelly positioned to the output base of the middle circular tube (Annotated Figure 4).

Response to Arguments
Applicant's arguments filed January 18th, 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Reisinger does not disclose a first and second circular tube, nor a middle circular tube having two tangent intersection points, which are connected to the first and second circular tubes.
The Applicant also argues that Clarke does not disclose a circular tube having tangent intersection points connected to any circular tubes.
The Applicant also requests that the Examiner provide evidence for a prima facie case of unpatentability.
As such, the Applicant asserts that the cited references do not disclose the following limitations of claim 1:
a first circular tube
a middle circular tube
a second circular tube
the middle circular tube further comprising a first tangent intersection point and a second tangent intersection point
the first circular tube being connected to the middle circular tube by the first tangent intersection point
the second circular tube being connected to the middle circular tube by the second tangent intersection point
the first tangent intersection point and the second tangent intersection point being diametrically opposed of each other
the first pair of filleted edges being positioned opposite of the first tangent intersection point
the first tangent intersection point being linearly positioned in between the first pair of filleted edges and the second tangent intersection point
the second air of filleted edges being positioned opposite of the second tangent intersection point
the second tangent intersection point being linearly positioned in between the second pair of filleted edges and the first tangent intersection point.
The Examiner respectfully disagrees and would like to point out that collinsdictionary.com defines tube as “a long hollow object that is usually round, like a pipe” (https://www.collinsdictionary.com/dictionary/english/tube). 

	When turning to Clarke, with the above definition in mind, it is evident that Clarke discloses a circular tube, being 40a in Fig. 6 of Clarke.
	In the prima facie case of obviousness from the prior action, the Examiner explained that simply modifying the middle tube of Reisinger to have a circular shape as taught by Clarke, would provide a panel joiner with a middle circular tube. Doing so would allow one of ordinary skill in the art to introduce a support means within the middle circular tube, which is the functionality of the circular tube of Clarke. With this modification in mind, it is apparent that there would be tangent intersection points connecting the first and second circular tubes with the middle circular tube. This tangent intersection points have been pointed out in Annotated Fig. 3.
	The Examiner can appreciate that the Applicant intends for a tube to be a cylindrical, elongated body, with an external wall, an internal wall, a hollow interior, and other possible limitations. However, in light of the definition of tube shown above, the Examiner asserts that the interpretation of the above claim limitations have been given their broadest reasonable interpretation and are obvious in view of the prior art.
claim 1 that the Applicant argues the prior art does not disclose.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.B./Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678